Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim (s) 1,6,9,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1, 3, 13, 17 of U.S. Patent No. (10,714,116 B2).

The instant application is regarding “complimentary signal based position of noise source and audio signal” is merely a broader version of the patented claims and thus said prior patent would have anticipated the overall instant claims as noted. 

Allowable Subject Matter
Claim (s) 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The following are arts pertinent to the invention(s): Hotary (US 10,419,868 B2) disclose of such issue with vehicle including “a microphone that receives a first sound that is incident on the microphone, the first sound emitted by a noise source in a driving environment of the vehicle, wherein the microphone outputs an audio signal that is indicative of the first sound responsive to the first sound being incident on the microphone; a sensor system configured to output data indicative of positions of objects in the driving environment; and a computing system configured to perform the following acts: identifying, based upon output of the sensor system, a position of the noise source in the driving environment; computing a complementary signal based upon the position of the noise source and the audio signal” (fig.1 (14); col.1 line 25-40; col.2 line 10-20/the audio signal and position of object may be used for complementary signal).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 8-10, 13-16 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Butts (US 2017/0193975 A1).

Claim 1, the prior art as in Butts disclosed of a vehicle comprising: a speaker positioned in an interior of the vehicle (par [17, 31]; fig.1 (140)]; a microphone that receives a first sound that is incident on the microphone, the first sound emitted by a noise source in a driving environment of the vehicle, wherein the microphone outputs an audio signal that is indicative of the first sound responsive to the first sound being incident on the microphone (fig.1 (131); fig.2 (217A);  par [29, 33]); a sensor system configured to output data indicative of positions of objects in the driving environment; and a computing system configured to perform the following acts: identifying, based upon output of the sensor system, a position of the noise source in the driving environment; computing a complementary signal based upon the position of the noise source and the audio signal (fig.2 (217 w 220/110); par [34-35, 36, 40, 47]/the audio signal and position of noise source is taking into account); and outputting the complementary signal to the speaker, wherein the complementary signal is configured to cause the speaker to emit a second sound that causes the first sound to be attenuated in an interior of the vehicle ([par [27, 36, 45]).  



8. The vehicle of claim 1, wherein the microphone is a first microphone, wherein the sensor system comprises a microphone array that includes the first microphone and a second microphone, the first sound impinges on the second microphone and wherein further identifying the position of the noise source comprises identifying a range to the noise source based upon time distance of arrival (TDOA) (fig.2; par [36]).  

9. A method for active-noise-cancellation in an interior of a vehicle, the method comprising: receiving an audio signal from a microphone, the audio signal indicative of a first sound that is emitted by a noise source and that is incident on the microphone (fig.1 (131); fig.2 (217A);  par [29, 33]); determining a position of the noise source in a driving environment of the vehicle based upon a sensor 

10. The method of claim 9, wherein determining the location of the noise source comprises: identifying a plurality of objects in the driving environment of the vehicle based upon data output by the sensor system; determining that the noise source is a first object in the plurality of objects (par [19]); and computing the position of the first object based upon the sensor signal received from the sensor system (par [26, 40]).  

13. The method of claim 9, wherein computing the complementary signal comprises: computing a noise waveform based upon the audio signal and a propagation model that is representative of propagation of sounds through the 

14. The method of claim 13, wherein computing the complementary signal based upon the noise waveform comprises: modeling propagation of the noise waveform from the position of the noise source to a position of the vehicle based upon the propagation model to generate a propagated noise waveform; and computing the complementary signal based upon the propagated noise waveform (par [19, 26]).  



15. A vehicle comprising: a speaker positioned in a passenger cabin of the vehicle (par [17, 31]; fig.1 (140)]; a microphone, wherein the microphone outputs an audio signal that is indicative of noise emitted by a noise source in a driving environment of the vehicle (fig.1 (131); fig.2 (217A);  par [29, 33]); a sensor that outputs data indicative of positions of objects in the driving environment of the 


16. The vehicle of claim 15, wherein computing the complementary signal is further based upon a propagation model that models propagation of the noise from the position of the noise source to a position of the vehicle (par [19, 34]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 2017/0193975 A1) and Talwar et al. (US 2014/0337029 A1).


3. The vehicle of claim 1, the acts further comprising , computing the complementary signal based on original noise waveform as mentioned herein (par [26]).

	But the art never mentioned of the specific recovering an original noise waveform representative of the first sound as emitted by the noise source by back-propagating the audio signal from a location of the microphone to the position of the noise source based upon a noise propagation model.

	But the general concept of using such back-propagating model including recovering an original noise waveform representative of the first sound as emitted by the noise source by back-propagating the audio signal from a location of the microphone to the position of the noise source based upon a noise propagation model is noted therein (par [33]; fig.1 (20)). Thus, one of the ordinary skills in the art could have modified the noted back-propagating the audio signal from a location of the microphone to the position of the noise source based upon 

4. The vehicle of claim 3, the acts further comprising generating a noise signal according to the original noise waveform from the position of the noise source to a location in the interior of the vehicle based upon the noise propagation model, wherein computing the complementary signal is based upon the noise signal (par [26, 33]).
	Although, the art never mentioned of expected signal based on forward propagation.   But the prior art as in Talwar et al. disclose of the expected signal according to forward propagation associated with noise herein (par [33]). Thus, one of the ordinary skills in the art could have modified the art by adding such forward propagation aspect so as to identify and classify the sound detected according to the algorithm. 

Claim (s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 2017/0193975 A1) and Valeri et al. (US 2019/0103087 A1).



	But the prior art as in Valeri et al. disclose of such computing the complementary signal is based upon a noise propagation model, the noise propagation model based upon at least one of an altitude of the vehicle, a temperature of the driving environment, or a humidity of the driving environment (par [29, 34]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted computing the complementary signal is based upon a noise propagation model, the noise propagation model based upon at least one of an altitude of the vehicle, a temperature of the driving environment, or a humidity of the driving environment so as to cancel the noise in the vehicle according to the vehicle attributes. 

Claim (s) 6-7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 2017/0193975 A1) and Seetharam et al. (US 2021/0256952 A1).

6. The vehicle of claim 1, wherein the sensor system comprises a lidar sensor, wherein identifying the position of the noise source comprises identifying a three- dimensional position of the noise source based upon output of the lidar sensor.

	But the general aspect of identifying the position of the noise source comprises identifying a three- dimensional position of the noise source based upon output of the lidar sensor is noted therein ( par [40]/the lidar inherently id three-D). Thus, one of the ordinary skills in the art could have modified the art by adding the noted identifying the position of the noise source comprises identifying a three- dimensional position of the noise source based upon output of the lidar sensor so as to determine the position of the sound source. 
 
7. The vehicle of claim 1, the art never mentioned as wherein the sensor system comprises a radar sensor, wherein identifying the position of the noise source comprises identifying a range to the noise source based upon output of the radar sensor.  



Claim 18. The vehicle of claim 15, but the art never mentioned the concept of wherein the sensor is a lidar sensor, and wherein determining the position of the noise source comprises identifying a point in space that is representative of the position of the noise source based upon output of the lidar sensor.  

	But the general aspect of implementing the position of the noise source comprises sensor is a lidar sensor, and wherein determining the position of the noise source comprises identifying a point in space that is representative of the position of the noise source based upon output of the lidar sensor is noted therein ( par [40]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted sensor is a lidar sensor, and wherein determining the . 

Claim (s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 2017/0193975 A1) and Juneja et al. (US 9,469,247 B2).


11. The method of claim 10, but the art never mentioned of the aspect as wherein determining that the noise source is the first object in the plurality of objects comprises: identifying an amplitude of a spectral component of the audio signal; and determining that the noise source is the first object based upon the amplitude of the spectral component and a type of the first object.  

	But the general concept of determining that the noise source is the first object in the plurality of objects comprises: identifying an amplitude of a spectral component of the audio signal; and determining that the noise source is the first object based upon the amplitude of the spectral component and a type of the first object is noted therein  (col.6 line 60-col.7 line 15). Thus, one of the ordinary 

12. The method of claim 11, wherein determining that the noise source is the first object based upon the amplitude of the spectral component and the type of the first object comprises comparing the amplitude of the spectral component to a signature corresponding to the type of the first object (J-col.6 line 60-col.7 line 15).  
  
Claim (s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 2017/0193975 A1) and Hera et al. (US 2018/0047384 A1).


19. The vehicle of claim 15, but the art never mentioned the aspect as wherein computing the complementary signal is based further upon a position of the 

	But the art as in Hera et al. disclose of various speakers and computing the complementary signal is based further upon a position of the speaker in the passenger cabin of the vehicle (par [25, 27, 30]). Thus, one of the ordinary skills in the art could have modified the art by varying the aspect associated with speakers by  computing the complementary signal is based further upon a position of the speaker in the passenger cabin of the vehicle so as to adequately attenuate noise for variation of user’s with speakers at ears. 

	Thus, the prior art would have disclose the aspect as further comprising: computing a second complementary signal based upon the position of the noise source, the audio signal, and a position of the second speaker in the passenger cabin of the vehicle (B-[par [27, 36, 45]) and outputting the second complementary signal to the second speaker, wherein the second complementary signal is configured to cause the second speaker to emit a second sound that causes the noise to be further attenuated in the passenger cabin of the vehicle (B-[par [27, 36, 45]).   
(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 2017/0193975 A1) and Rollow (US 2017/0164101 A1).

Claim 20, the vehicle of claim 15, but the art never mentioned such issue as wherein determining the position of the noise source in the driving environment comprises: determining a coarse position solution, the coarse position solution indicative of a direction from which the noise was received at the vehicle; and determining the position of the noise source based upon the coarse position solution and the output of the sensor, wherein the position of the noise source is more precise than the coarse position solution.

	But the concept of determining some position of noise source using coarse method including determining a coarse position solution, the coarse position solution indicative of a direction from which the noise was received at the vehicle; and determining the position of the noise source based upon the coarse position solution and the output of the sensor, wherein the position of the noise source is more precise than the coarse position solution is mentioned by Rollow in (par [52]). Thus, one of the ordinary skills in the art could have modified the prior art by implementing such determining a coarse position solution, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DISLER PAUL/Primary Examiner, Art Unit 2654